Order in so far as it strikes out the defenses and the first counterclaim affirmed. In so far as it strikes out the other counterclaims, the order is reversed on the law, with ten dollars costs and disbursements to appellant, and motion denied as to such counterclaims, with ten dollars costs, with leave to defendant to plead over within ten days from the entry of the order herein. The second, third, fourth and fifth counterclaims state facts sufficient to constitute a cause of action. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.